DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Line 1 of claims 1-2 and 4-8, the word “comprises” is suggested change to “comprising”.
Claim 3, line 2, “a plurality of interpreted n-bit sampled digital data values” should be “the plurality of interpreted n-bit sampled digital data values” for clarity. See lines 4-5 of the precedent claim 2.
Claim 4, lines 2-4, “a first buffer of the data formatting module on an interpreted n-bit sampled digital data value by interpreted n-bit sampled digital data value basis in accordance with a write clock” is suggested change to “a buffer of the data formatting module on the interpreted n-bit sampled digital data value by the interpreted n-bit sampled digital data value basis in accordance with the write clock”.
Claim 5, line 5, “by the interpreter, the n-bit sampled digital data values” is suggested change to “by an interpreter of the data formatting module, the plurality of n-bit sampled digital data values”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The letter “n” of the “n-bit” recited in claim 3 is undefined, without defining the meaning of “n”, it is unclear how many bits recited in the claim.
Claim 4 depends from claim 2, the outputting step recited in claim 4 recites the same functions as the outputting step recited in the precedent claim 2, except that the plurality of interpreted n-bit sampled digital data values recited in claim 4 is applied to a buffer, and the plurality of interpreted n-bit sampled digital data values recited in the precedent claim 2 is applied to a digital to digital converter circuit. However, the claimed subject matter of the outputting step recited in claim 4 is contradict with the claimed subject matter of the outputting step recited in the precedent claim 2. According to the invention discussed in the specification and shown in Figure 29, the buffer 222 is connected after the interpreter 220, but the digital to digital converter 224 is connected after the buffer 222.
Further, “a first buffer” and “a write clock” recited in claim 4 are vague and indefinite because no other buffer is recited in the claim and the precedent claims 1 and 2, and “a write clock” is already recited in the precedent claim 2. See the proposed amendments to the objection of claim 4 above.
The storing and outputting steps recited in claim 5 are vague and indefinite. As stated earlier to claim 4 and shown in Figure 29, the interpreter 220 of the data formatting module 200 is connected to the sample & hold circuit 218, and the first buffer 222 is connected to the interpreter 220. In other words, as shown in Figure 29, the receiving step by the first buffer should be performed after the storing and outputting steps performed by the interpreter.  
Further, “the interpreter” recited in lines 5 and 7 of claim 5 lacks antecedent basis, and clarification is required to clarify the difference between “an n-bit sampled digital value” recited in line 5 of claim 5 and “an interpreted n-bit sampled digital data value” recited in line 7 of the precedent claim 2. See the proposed amendments to the objection of claim 5 above.
Claims 6-8 depend either directly or indirectly from claim 5, therefore they are also rejected.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 3-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rofougaran et al. relates to a device includes a first transceiver that receives a first RF signal that includes motion data from at least one remote motion sensing device; a second transceiver that receives a second RF signal that includes user data from at least one gaming object; and a processor executes a game application that generates display signals for display on a display device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632